185 U.S. 108 (1902)
FILHIOL
v.
MAURICE.
No. 50.
Supreme Court of United States.
Argued March 5, 6, 1902.
Decided April 7, 1902.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF ARKANSAS.
*109 Mr. William F. Vilas and Mr. Clifford S. Walton for plaintiffs in error. Mr. J.H. McGowan was on their brief. Mr. Branch K. Miller filed a brief for same.
*110 Mr. Assistant Attorney General Pradt for defendants in error. Mr. George H. Gorman was on his brief.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
Writs of error may be sued out directly from this court to the Circuit Courts in cases in which the construction or application of the Constitution of the United States is involved; or in which the validity or construction of any treaty made under the authority of the United States is drawn in question. Act of March 3, 1891, c. 517, § 5, 26 Stat. 826.
And we repeat, as has often been said before, that a case may be said to involve the construction or application of the Constitution of the United States when a title, right, privilege or immunity is claimed under that instrument, but a definite issue in respect to the possession of the right must be distinctly deducible from the record before the judgment of the court below can be revised on the ground of error in the disposal of such a claim by its decision. The same rule is applicable in respect of the validity or construction of a treaty. Some right, title, privilege or immunity dependent on the treaty must be so set up or claimed as to require the Circuit Court to pass on the question of the validity or construction in disposing of the right asserted. Muse v. Arlington Hotel Company, 168 U.S. 430, and cases cited.
The jurisdiction of the Circuit Court was not invoked in this case on the ground of diverse citizenship, but on the ground that the case arose "under the Constitution or laws of the United States, or treaties made, or which shall be made, under their authority." And it is settled that in order to give the Circuit Court jurisdiction of a case as so arising, that it does so arise must appear from the plaintiff's own statement of his claim.
As the Circuit Court took jurisdiction, which could only have been on the latter ground, and decided the case upon the merits, the writ of error was properly taken directly to this court, the jurisdiction of which is exclusive in such cases. Huguley Manufacturing Company v. Galeton Cotton Mills, 184 U.S. 290; American Sugar Company v. New Orleans, 181 U.S. 277.
We are met, however, on the threshold with the question whether the jurisdiction of the Circuit Court could be maintained *111 on that ground. It does not appear that this question was raised below, and, on the contrary, the Circuit Court disposed of the case on the merits, that is, assuming jurisdiction, the Circuit Court decided that the complaint failed to set up a cause of action.
Did it appear from plaintiffs' own statement that the case arose under the Constitution or a treaty of the United States? We do not think it did.
The Fifth Amendment prohibits the exercise of Federal power to deprive any person of property without due process of law, or to take private property for public use without just compensation; and the treaty of October 21, 1803, provided for the protection of the inhabitants of the territory ceded in the enjoyment of their property. Public Treaties, 200.
But no right, title, privilege or immunity was here asserted as derived from the Constitution or the treaty, as against these private individuals, who were impleaded as defendants, either specifically, or through averments that plaintiffs were ousted in violation of the treaty and of the Fifth Amendment, the provisions of which it was the duty of the Federal Government to observe.
The gravamen of the complaint was that plaintiffs' ancestor had a perfect title, to which they had succeeded, and the appropriate remedy for illegal invasion of the right of possession was sought, but it was not made to appear that the Circuit Court had jurisdiction, for the action was not against the United States, nor could it have been, as the United States had not consented to be so sued, and so far as defendants were concerned, it was not charged that they took possession by direction of the Government, and plaintiffs set up no more than a wrongful ouster by merely private persons, remediable in the ordinary course, and in the proper tribunals. And see Arkansas v. Coal Company, 183 U.S. 185; Muse v. Arlington Hotel Company, 168 U.S. 430.
The particular grounds of the decision of the Circuit Court on the merits do not appear, nor is it material, as that court manifestly had no jurisdiction.
Judgment reversed and cause remanded with a direction to dismiss the complaint for want of jurisdiction with costs.